DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 15-16 & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (U.S. Patent 6,033,367) and further in view of Homann et al. (Homann, H.-H. et al. “Control of Postoperative Enteral Feeding by Hydrogen Breath Test,” Clinical Nutrition, Vol. 10, January 1, 1991; provided by the Applicant filed 09/24/2018) and Goldie et al. (U.S. Patent Application 2008/0039778 A1).
Claim 15:  Goldfield teaches – 
a system for monitoring nutritional uptake of an infant [accurately determining… neonatal nursing activity, and for safely monitoring…such activity] (Abstract and Col. 7, Line 3-7)
the system comprising:
a gas sensor (Figure 2, Element 5) configured to monitor an amount of gas associated with the exhaled breath of the infant [the processor receives signals from the breath flow sensor] (Col. 5, Line 46-47)
an electronic circuit coupled to the gas sensor (as shown in Figure 2, where Element 5 is connected to Element 40) 
the electronic circuit (Figure 2, Element 40) configured to provide an alert (Figure 2, Element ALARMS) to a care giver based at least in part on the amount of gas detected by said gas sensor [actuates an alarm (for example if apnea is detected)
wherein the monitoring the amount of gas associated with the exhaled breath of the infant includes monitoring the gas associated with the infant [the processor receives signals from the breath flow sensor] (Col. 5, Line 46-47)
wherein the electronic circuit is configured to provide the alert if the amount of gas is less than a threshold value [the processor… actuates an alarm (for example if… the entrainment protocol proves ineffective to maintain the rates within a safe band] (Col. 6, Line 36-39)
Examiner’s Note:  It is understood that band means a specific range and if the breathing amount goes above or below the band, the alarm will actuate.
Goldfield fails to teach indicating that the infant is in need of additional nutrition.
	However, Goldie teaches – 
wherein the electronic circuit is configured to provide the alert if the measured parameter satisfies a threshold value to indicate that the infant is in need of additional nutrition [delivering nutritional fluids to the infant only when the infant’s… satisfy their respective threshold values] (Abstract) [the onboard computer controlled bottle software algorithms may process the infant's initial physiological data and compare this data with threshold values to determine if milk delivery should commence] (Para 0027) in order to control a feeding system for preterm infants with feeding difficulties including malnutrition (Para 0002-0003).

Goldfield teaches monitoring an amount of gas through breath flow (Col. 5, Line 46-47).  Goldfield teaches diagnostic functions [programmed to implement diagnostic or control functions] (Col. 5, Line 61-62) and deriving secondary information from breath signals [numerical form the breath signal… and possibly secondary information derived from these signals] (Col. 6, Line 2-8).  
Although Goldfield teaches secondary breath information, Goldfield fails to teach monitoring an amount of gas being microflora intestinal gas.  However, Homann teaches monitoring hydrogen gas (a known microflora intestinal gas) (Page 37) in order to avoid diarrhea by adjusting enteral feeding of the patient (Page 37).  Homann teaches monitoring a concentration of the microflora intestinal gas [hydrogen] (Page 37) in order to determine the amount of carbohydrates in the colon (Page 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield and Goldie with the hydrogen gas monitoring of Homann in order to determine the amount of carbohydrates in the colon (Page 37).
Claim 16:  Goldfield teaches secondary breath information (Col. 6, Line 2-8).  Goldfield fails to teach monitoring microflora intestinal gas.  However, Homann teaches 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield and Goldie with the hydrogen gas monitoring of Homann in order to determine the amount of carbohydrates in the colon (Page 37).
Examiner’s Notes: While Goldfield and Homann do not specifically mention the small intestine or the stomach, the Examiner contends that the claim limitation does not result in structural limitations to the system.  The claimed gas sensor measures exhaled gas (see claim 1).  In other words, the gas sensor is located outside the body.  The claimed gas sensor when measuring gas exhaled cannot tell whether the gas originated from the stomach or the small intestine.  Further the Examiner contends that the prior art gas sensor would be capable of measuring exhaled gas if it originated from the stomach, small intestine, large intestine or colon (See Page 37 of Homann).
Claim 25:  Goldfield teaches infants (Abstract).  Goldfield fails to teach microflora intestinal gas.  However, Homann teaches wherein the microflora intestinal gas [hydrogen] comprises any gas produced by the microflora present in the intestine [colon] as microflora break down carbohydrates for absorption through an intestinal wall of the patient (Page 37) in order to determine the amount of carbohydrates in the colon (Page 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield and Goldie with the hydrogen gas 
Claim 26:  Goldfield fails to teach microflora intestinal gas.  However, Homann teaches wherein the microflora intestinal gas is selected from the group consisting of hydrogen (Page 37) in order to determine the amount of carbohydrates in the colon (Page 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield and Goldie with the hydrogen gas monitoring of Homann in order to determine the amount of carbohydrates in the colon (Page 37).
Claim 27:  Goldfield teaches wherein the alert is configured as at least one of an audible alert or a visual alert [actuates an alarm] (Col. 6, Line 36).
Examiner’s Note:  According to Merriam-Webster Dictionary:
alarm (noun) \ ə-ˈlärm  \
Definition of alarm from https://www.merriam-webster.com/dictionary/alarm
2: a signal (such as a loud noise or flashing light) that warns or alerts
also : a device that signals
Based on the Dictionary definition of the term alarm, it is understood that the alarm of Goldfield includes an audible or visual alert.

Claim(s) 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (U.S. Patent 6,033,367); Homann et al. (Homann, H.-H. et al. “Control of Postoperative Enteral Feeding by Hydrogen Breath Test,” Clinical Nutrition, Vol. 10, January 1, 1991; provided by the Applicant filed 09/24/2018) and Goldie et al. (U.S. Patent Application 2008/0039778 A1) and further in view of Bazemore et al. (U.S. Patent Application 2010/0312133 A1).
Claim 17 & 35:  Goldfield fails to teach monitoring microflora intestinal gas.  However, Homann teaches monitoring hydrogen gas (Page 37) in order to determine the amount of carbohydrates in the colon (Page 37).
Goldfield teaches the gas sensor being a breathing cup or other mounting assembly (Col. 5, Line 9-10).  Goldfield teaches a bottle (Title).  Goldfield and Goldie fail to teach the gas sensor incorporated into an oral infant device.  However, Bazemore teaches a pacifier with a breath sensor incorporated (Figure 14) in order to diagnosis various diseases or conditions that can be detected or diagnosis from the breath (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield, Homann and Goldie with the pacifier of Bazemore in order to avoid diarrhea by adjusting enteral feeding of the patient in order to diagnosis various diseases or conditions that can be detected or diagnosis from the breath (Abstract).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (U.S. Patent 6,033,367); Homann et al. (Homann, H.-H. et al. “Control of Postoperative Enteral Feeding by Hydrogen Breath Test,” Clinical Nutrition, Vol. 10, January 1, 1991; provided by the Applicant filed 09/24/2018) and Goldie et al. (U.S. Patent Application 2008/0039778 A1) and further in view of Bush et al. (U.S. Patent Application 2008/0281194 A1).
Claim 23:  Goldfield teaches alarming when the threshold value is outside a safe band (Col. 6, Line 36-39).  Goldfield, Homann and Goldie fail to teach the specific threshold value.  However, Bush teaches wherein the threshold value is in the range of about 3 ppm to about 25 ppm [20 parts per million] (Para 0007) in order to detect lactose intolerance (Para 0007).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Goldfield and Homann with the threshold of Bush in order to detect lactose intolerance (Para 0007).
Claim 24:  Goldfield fails to teach microflora intestinal gas.  However, Homann teaches wherein the microflora intestinal gas is hydrogen (Page 37) in order to determine the amount of carbohydrates in the colon (Page 37).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.  The Applicant submitted the following arguments:
Goldfield does not teach or suggest configuring an electronic circuit to monitor an amount of microflora (Page 8)
The Examiner agrees, however, the rejection above was relying on Goldfield in view of Homann for the above claim limitation.

Goldfield does not teach or suggest configuring the electronic circuit to provide an alert to indicate that the infant is in need of additional nutrition, and instead, is focused on whether or not any breath flow is present for safety purposes, as it provides an alert for apnea (Page 8)
The Examiner respectfully disagrees with part of the argument.  The Applicant did not address the explanation that the Examiner provided but focused on other teaches of Goldfield that the Examiner did not rely on such as apnea.  As discussed within the rejection above, Goldfield teaches delivering nutritional fluids to the infant when the infant satisfies threshold values (Abstract) and alarming when the protocol is not within the safe band (Col. 6, Line 36-39).  The Examiner explained how not within the safe band would be a specific range and the alarm will actuate when the breathing amount goes outside of the band or specific range, which would be above or below the band.  Goldfield teaches diagnostic functions (Col. 5, Line 61-62) and deriving secondary breath information (Col. 6, Line 2-8).  The Examiner contends that the smart bottle of Goldfield is not limited to providing an alert for apnea alone but also when the protocol goes outside the safe band range (Col. 6, Line 36-39).  Thus Goldfield teaches the smart bottle having diagnostic functions with secondary breath information (Col. 6, Line 36-39) that delivers nutritional fluid when within a safe band (Col. 6, Line 36-39).  However, the Examiner contends that does not specifically teach indicating that the infant is in need of additional nutrition.  As a result the rejection above has been amended to include Goldie et al. (U.S. Patent Application 2008/0039778 A1) in response to the Applicant’s amendment to the claims. 

The Applicant submits that the Office’s rationale for modifying the smart bottle of Goldfield to include a hydrogen breath measurement to avoid diarrhea is not supported by Homann (Page 8)
The Applicant amended the claims to include the alert to indicate that the infant is in need of additional nutrition.  The motivation as provided by Homann would have led to a reduction in feeding in order to avoid diarrhea.  The Examiner as a result has amended the motivation to address the amendment.

Goldfield and Homann, whether taken alone or in combination, teach “wherein the electronic circuit is configured to provide the alert if the amount of microflora intestinal gas is less than a threshold value to indicate that the infant is in need of additional nutrition” (Page 9)
The Examiner agrees with the Applicant regarding the teachings of Goldfield and Homann.  However, the rejection above has been amended in order to address the amendments of the Applicant.  The claim limitation is read on my Goldfield, Goldie and Homann.

Applicant respectfully submits that modifying the smart feeding bottle of Goldfield to instead be a pacifier as taught by Bazemore would destroy the intended purpose of Goldfield, which is to provide a smart bottle and system for neonatal nursing development from a feeding monitoring environment (Page 9)
The Examiner respectfully disagrees.  Goldfield teaches the gas sensor being incorportated in a breathing cup or other mounting assembly (Col. 5, Line 9-10).  The 
The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793